Citation Nr: 1340511	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an effective date earlier than September 1, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than September 1, 2007, for the grant of Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35.  

3.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from February 2003 to December 2005.  He also had prior service in the United States Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran and his spouse presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records.  However, the RO has reviewed these records.  Thus, there is no prejudice for the Board to now consider such evidence.

The issues of entitlement to secondary service connection for bilateral knee and bilateral hip disorders have been raised by the record, but have not been properly adjudicated by the RO.  See e.g., July 2013 hearing testimony at page 18.  Therefore, the Board does not have jurisdiction over the bilateral knee and bilateral hip issues, and they are referred to the RO for appropriate action. 

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At the July 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to an effective date earlier than September 1, 2007, for the grant of TDIU.  

2.  A total schedular rating (100%) and TDIU were not in effect prior to September 1, 2007.  Only a prestabilization rating was assigned prior to that date.  

3.  The date entitlement arose for the award of Chapter 35 DEA benefits, September 1, 2007, was later than the date of receipt of claim, which was December 19, 2005.   



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an effective date earlier than September 1, 2007, for the grant of TDIU.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for an effective date earlier than September 1, 2007, for the grant of Chapter 35 DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 3.807, 4.28, 21.3020, 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Board acknowledges that proper VCAA notice was not provided to the Veteran for the issue of entitlement to an effective date earlier than September 1, 2007, for the grant of Chapter 35 DEA benefits.  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the Veteran's earlier effective date claim for Chapter 35 benefits is being denied as a matter of law because a total schedular rating (100%) and TDIU were not in effect.  Instead, he was assigned a prestablization rating at that time.  See 38 C.F.R. § 4.28 (2013).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the earlier effective date for Chapter 35 DEA benefits issue on appeal.  



Dismissal of TDIU Effective Date Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal of an appeal may be made on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, at the July 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the appeal was being withdrawn as to the issue of an effective date earlier than September 1, 2007, for the grant of TDIU.  See hearing testimony at page 2.  Hence, with regard to the issue of an earlier effective date for a TDIU, there remain no allegations of errors of fact or law for appellate consideration for this particular issue.  Accordingly, the Board does not have jurisdiction to review that part of the appeal, and it is dismissed.



Effective Date for DEA Benefits 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a spouse, surviving spouse, or children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3020, 21.3021 (2013).  

Basic eligibility for certification of DEA exists for the spouse, surviving spouse, or child of a Veteran or serviceperson, if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the Veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed forces and is, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power, or (5) is on active duty as a member of the Armed Forces and has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, services, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C. chapter 35 are sought occurred after December 22, 2006.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2013). 

P&T means permanent and total "disability," permanently and totally "disabled," or permanent and total "rating," when any of these terms are used in reference to a Veteran with a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled Veteran.  38 C.F.R. § 21.3021(p).   

The term effective date of the P&T rating means the date from which VA considers that the Veteran's P&T disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r).   

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent evaluation or, with less disability, where the requirements of paragraph 16, page 5 of the rating schedule are present (i.e., TDIU), or where, in pension cases, the requirements of paragraph 17, page 5 of the schedule are met.  38 C.F.R. § 3.340(a)(2).

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

However, if the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent (i.e., TDIU), it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.19.

With regard to prestabilization ratings from the date of discharge from service pursuant to 38 C.F.R. § 4.28, the following ratings may be assigned, in lieu of ratings prescribed elsewhere, under the conditions stated for disability from any disease or injury.  The prestabilization rating is not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the schedule or on the basis of individual unemployability (TDIU).  The prestabilization 50 percent rating is not to be used in any case in which a rating of 50 percent or more is immediately assignable under the regular provisions. 

When an unstabilized condition with severe disability exists, and substantially gainful employment is not feasible or advisable, a 100 percent prestabilization rating is assigned.  

With unhealed or incompletely healed wounds or injuries, and material impairment of employability is likely, a 50 percent prestabilization rating is assigned.  

Note (1):  [VA] examination is not required prior to assignment of prestabilization ratings; however, the fact that examination was accomplished will not preclude assignment of these benefits.  Prestabilization ratings are for assignment in the immediate postdischarge period.  They will continue for a 12-month period following discharge from service.  However, prestabilization ratings may be changed to a regular schedular total rating or one authorizing a greater benefit at any time.  In each prestabilization rating, an examination will be requested to be accomplished not earlier than 6 months nor more than 12 months following discharge.  In those prestabilization ratings in which following examination reduction in evaluation is found to be warranted, the higher evaluation will be continued to the end of the 12th month following discharge or to the end of the period provided under § 3.105(e) of this chapter, whichever is later.  Special monthly compensation should be assigned concurrently in these cases whenever records are adequate to establish entitlement.  38 C.F.R. § 4.28 (2013).

Note (2):  Diagnosis of disease, injury, or residuals will be cited, with diagnostic code number assigned from this rating schedule for conditions listed therein.  38 C.F.R. § 4.28 (2013).

In this case, the Veteran was discharged from service on December 15, 2005.  He filed a claim for service connection for various disabilities shortly thereafter in December 2005.  

In a February 2006 rating decision, the RO granted the Veteran a 100 percent prestabilization rating pursuant to 38 C.F.R. § 4.28.  The 100 percent prestabilization rating was in effect from December 16, 2005, to September 1, 2007.  The 100 percent prestabilization rating was based on the combined effects of the Veteran's service-connected obstructive sleep apnea, lumbar spine degenerative disc disease, left lower extremity radiculopathy, posttraumatic stress disorder (PTSD) with major depression and a cognitive disorder, and a lumbar spine scar.  Based on the evidence of record from December 16, 2005, to September 1, 2007, the RO determined that these service-connected disabilities resulted in an "unstabilized condition" with severe disability and with gainful employment not being feasible or advisable.  Therefore, the RO did not assign specific individual disability ratings for these disabilities because of their "unstabilized" nature.  The Veteran had undergone lumbar spine surgeries in April 2004 and September 2004, with an accompanying deterioration of his psychiatric and cognitive condition.  He was hospitalized with a long period of rehabilitation.  He was also undergoing physical therapy and mental health therapy during this time period.  

In an October 2006 rating decision, the RO proposed to discontinue the Veteran's 100 percent prestabilization rating pursuant to 38 C.F.R. § 4.28, and assign a combined 70 percent rating for his disabilities.  This proposal was based in part on VA examinations conducted in August 2006.

In a June 2007 rating decision, the RO discontinued the Veteran's 100 percent prestabilization rating pursuant to 38 C.F.R. § 4.28.  This termination was effective from September 1, 2007.  See 38 C.F.R. § 3.105(e).  The RO instead assigned separate evaluations for the service-connected disabilities based on the evidence of record, which combined to 90 percent.  However, this termination of a prestabilization rating did not affect the Veteran's overall rate of compensation because the RO also granted entitlement to TDIU effective from September 1, 2007.  The RO also established basic eligibility for Chapter 35 DEA benefits for the spouse or children of the Veteran because he was discharged from service under conditions other than dishonorable and was determined to have a permanent total service-connected disability effective September 1, 2007.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

The Veteran contends that the effective date for the award of Chapter 35 DEA benefits should be earlier than September 1, 2007.  He asserts that the combined impairment from his service-connected disabilities caused permanent and total disability (P&T) as early as December 16, 2005, which was the day after his discharge from service.  He states that there was no improvement in his condition since December 16, 2005.  See July 2006 and October 2006 claims; July 2007 NOD; September 2007 Veteran's statement; July 2013 hearing testimony at pages 11-12, 15, 19-20.

However, the Board finds that by law, the Veteran is not entitled to an effective date earlier than September 1, 2007, for Chapter 35 DEA benefits.  At the outset, with regard to permanence of service-connected disability, the Board acknowledges that the evidence of record prior to September 1, 2007, is mixed as to whether the Veteran's service-connected impairment was reasonably certain to continue throughout his lifetime.  

On one hand, in a July 2006 private opinion, Dr. G.V. (initials used to protect privacy) opined that the Veteran's disability was "permanent" due to his service-connected lumbar spine disability, PTSD, and sleep apnea.  Dr. G.V. added that the Veteran was "definitely unemployable" and believed that he should be placed on a permanent disability list.  The Veteran also contended in various statements in 2006 that his disability status was permanent.  

In contrast, a July 2005 Medical Evaluation Board (MEB) report indicated that the Veteran needed additional time and treatment to achieve wellness and a normal lifestyle.  An August 2006 VA examiner also assessed that the Veteran's sleep apnea was "much improved," as he could sleep better than before.  Moreover, an August 2006 VA spine examiner questioned the Veteran's credibility when observing that he was engaging in "significantly greater range of motion when not under direct observation."  In addition, an August 2006 VA psychiatric examiner reflected that the Veteran had a "good" prognosis for improvement of his psychiatric condition and impairments in functional status.  An earlier December 2004 in-service neuropsychological evaluation also noted that, although there was considerable to severe industrial impairment, there was room for improvement in his cognitive functions over time.  Thus, much of this evidence indicates that the Veteran's condition was in flux and not stable prior to September 1, 2007.  

In any event, to the extent permanence of service-connected disability is shown prior to September 1, 2007, the Veteran is still not entitled to Chapter 35 DEA benefits by law prior to September 1, 2007, as a total disability rating was not in effect.  That is, under the provisions of 38 C.F.R. § 4.28, a prestabilization rating is not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the schedule or on the basis of individual unemployability (TDIU).  The RO assigned a prestabilization rating from December 16, 2005, to September 1, 2007.  The RO did not assign specific individual disability ratings for the Veteran's service-connected disabilities because of the "unstabilized" nature of these disabilities.  The Veteran did not appeal the prestabilization rating once it was awarded.  Neither a total schedular rating (100%) nor TDIU is assignable at the same time a 100 percent prestabilization rating is assigned, which in this case was prior to September 1, 2007.  Significantly, in the present decision, at the request of the Veteran and his representative, the Board has dismissed the issue of an effective date earlier than September 1, 2007 for the grant of TDIU.  Thus, the Board cannot consider entitlement to TDIU prior to September 1, 2007.  

Based on the foregoing, the Veteran's earlier effective date claim for Chapter 35 DEA benefits based on permanent and total disability prior to September 1, 2007, must be denied as a matter of law.  Entitlement to Chapter 35 DEA benefits is prefaced on specific statutory and regulatory conditions.  The Board finds that the Chapter 35 requirement of total disability cannot be met by law in this case prior to September 1, 2007, due to the RO's assignment of a prestabilization rating prior to September 1, 2007.  In other words, the date of entitlement by law for Chapter 35 DEA benefits in the present case is September 1, 2007, the current effective date assigned.  This date is later in time than the date of claim, which was December 19, 2005.  As such, September 1, 2007, is the proper effective date for Chapter 35 DEA benefits. 

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

The appeal for an effective date earlier than September 1, 2007, for the grant of TDIU is dismissed.

An effective date earlier than September 1, 2007, for the grant of DEA benefits pursuant to 38 U.S.C.A. Chapter 35 is denied.  
  


REMAND

Before addressing the merits of the remaining issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine, the Board finds that additional development of the evidence is required.  

First, the Veteran should be scheduled for an additional VA examination to ascertain the current severity of his service-connected lumbar spine disability.  He last provided such a VA examination in connection with this claim in December 2008, which was five years ago.  At the July 2013 hearing, the Veteran stated that he was experiencing additional lumbar spine symptoms.  See testimony at page 18.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.

Second, the Board notes that the claims file including Virtual VA does not contain any VA treatment records dated since November 2011.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).   Therefore, on remand, the RO/AMC should attempt to secure any outstanding VA treatment records dated since November 2011.  


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should obtain and associate with the claims file any outstanding VA medical records pertaining to his lumbar spine that are dated from November 2011 to the present.

2.  After securing the above VA treatment records and any other additional evidence, the RO/AMC should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected lumbar spine disability and report all signs and symptoms necessary for rating the disorder.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  In addition, the examiner should discuss the effect of the Veteran's low back and radiculopathy disabilities on his occupational functioning and daily activities.  

The examiner should also identify all neurological manifestations of the disability.

The examiner should provide a complete rationale for any opinions provided.

3.  The RO/AMC should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  

4.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the increased rating issue remaining on appeal for the lumbar spine.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


